Appellant was convicted in the District Court of Shackelford County of the unlawful sale of intoxicating liquor, and his punishment fixed at one year in the penitentiary.
Our Assistant Attorney General has moved to dismiss the appeal in this case because the recognizance on appeal is insufficient. An examination of same reveals the fact that it fails to name the offense for which conviction was had. In Gross v. State,83 Tex. Crim. 349, this was held fatal to the recognizance. The motion of the State is, therefore, granted and the appeal is ordered dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.                        January 17, 1923.